 Case 15-35358       Doc 617     Filed 08/20/19 Entered 08/20/19 14:28:40           Desc Main
                                  Document     Page 1 of 8


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 In re:                                          )     Chapter 11
                                                 )     Case No. 15-35358
 LB STEEL, LLC,                                  )
                                                 )     Honorable Janet S. Baer
                       Debtor.                   )

                                    NOTICE OF MOTION

          PLEASE TAKE NOTICE that on Tuesday, August 27, 2019 at 9:30 a.m., the

undersigned shall appear before the Honorable Janet S. Baer, or any judge sitting in her stead, in

Courtroom 615 of the Everett McKinley Dirksen United States Courthouse, 219 South Dearborn

Street, Chicago, Illinois, and then and there present DEBTOR’S MOTION FOR ENTRY OF

AN AGREED ORDER APPROVING DEBTOR’S SETTLEMENT WITH KEYSTONE

CONSOLIDATED INDUSTRIES, INC., PURSUANT TO BANKRUPTCY RULE 9019(a)

AND PERMITTING SHORTENED AND REDUCED NOTICE, at which time you may

appear.



Dated: August 20, 2019                               LB STEEL, LLC


                                                     By: __/s/ David J. Gold________________
                                                        PERKINS COIE LLP
                                                        Daniel A. Zazove
                                                        David J. Gold
                                                        131 S. Dearborn Street, Suite 1700
                                                        Chicago, Illinois 60603-5559
                                                        Telephone: (312) 324-8400
                                                        Facsimile: (312) 324-9400

                                                     Attorneys for the Debtor




145373595.2
    Case 15-35358     Doc 617   Filed 08/20/19 Entered 08/20/19 14:28:40        Desc Main
                                 Document     Page 2 of 8


                                CERTIFICATE OF SERVICE

        David J. Gold, an attorney, hereby certifies that on August 20, 2019, he caused
the foregoing     DEBTOR’S      MOTION     FOR      ENTRY    OF    AN    AGREED        ORDER
APPROVING        DEBTOR’S       SETTLEMENT         WITH     KEYSTONE       CONSOLIDATED
INDUSTRIES,         INC.,   PURSUANT       TO      BANKRUPTCY       RULE     9019(a)    AND
PERMITTING SHORTENED AND REDUCED NOTICE to be filed electronically with the
Court and served via operation of the Court’s electronic filing system to the ECF registered
parties listed below and as otherwise indicated.

Via ECF Notification:

    David A Agay dagay@mcdonaldhopkins.com,
     mbrady@mcdonaldhopkins.com;bkfilings@mcdonaldhopkins.com
    Jeffrey E Altshul jaltshul@carlsondash.com
    Mark A Berkoff mberkoff@ngelaw.com,
     cdennis@ngelaw.com,ecfdocket@ngelaw.com,mmirkovic@ngelaw.com
    Kurt M. Carlson kcarlson@carlsondash.com,
     knoonan@carlsondash.com;bmurzanski@carlsondash.com
    Barry A Chatz bachatz@arnstein.com, jbmedziak@arnstein.com
    William D Cherny bill@chernylaw.com, r42907@notify.bestcase.com
    Rosanne Ciambrone rciambrone@duanemorris.com,
     jkahane@duanemorris.com;rpdarke@duanemorris.com
    Candace C Clark cclark@clarkhill.com, tbeatty@clarkhill.com
    Joseph E Cohen jcohen@cohenandkrol.com,
     jcohenattorney@gmail.com;gkrol@cohenandkrol.com;jneiman@cohenandkrol.com;acartwright@coh
     enandkrol.com;gsullivan@cohenandkrol.com
    Jeffrey C Dan jdan@craneheyman.com,
     gbalderas@craneheyman.com;dwelch@craneheyman.com;jmunoz@craneheyman.com
    Daniel P. Dawson ddawson@nisen.com, adrag@nisen.com
    Michael K Desmond mdesmond@fslegal.com, dorisbay@fslegal.com
    Robert L Doty robert.doty@ohioattorneygeneral.gov
    Spenser Friel sfriel@sperling-law.com
    Joshua A Gadharf jgadharf@mcdonaldhopkins.com, mhdocket@mcdonaldhopkins.com
    David J. Gold dgold@perkinscoie.com, jmatamoros@perkinscoie.com,ecf-
     f3d8ba2b0968@ecf.pacerpro.com;nbagatti@perkinscoie.com
    David A. Golin dagolin@arnstein.com, mgonzalez@arnstein.com
    Emily S. Gottlieb emily_gottlieb@gardencitygroup.com,
     paul.kinealy@gardencitygroup.com;PACERTeam@gardencitygroup.com
    John W Guzzardo jguzzardo@shawfishman.com, orafalovsky@shawfishman.com
    Joel L Herz joel@joelherz.com
    Vivek Jayaram vivek@jayaramlaw.com
    Richard G Larsen rlarsen@springerbrown.com,
     skadlcek@springerbrown.com;iprice@springerbrown.com
    Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
    Joanne Lee jlee@foley.com
    Pamela J Leichtling pleichtling@clarkhill.com
    Case 15-35358          Doc 617       Filed 08/20/19 Entered 08/20/19 14:28:40        Desc Main
                                          Document     Page 3 of 8


     Derek J Linkous dlinkous@sperling-law.com, ssummerville@sperling-law.com
     Mark A Ludolph mludolph@heylroyster.com, peoecf@heylroyster.com;tphelps@heylroyster.com
     Anand C Mathew amathew@honigman.com,
      hwebster@honigman.com;litdocket@honigman.com;mro@honigman.com
     James E. Morgan jem@h2law.com, smckinney@howardandhoward.com
     Kevin H Morse khmorse@arnstein.com
     John S Mrowiec jsm@cmcontractors.com
     Robert D Nachman robert.nachman@bfkn.com,
      jean.montgomery@bfkn.com;mark.mackowiak@bfkn.com;ecf-6ec602372536@ecf.pacerpro.com
     Matthew A Olins maolins@duanemorris.com
     Yasamin N Oloomi yoloomi@perkinscoie.com, docketchi@perkinscoie.com;yasamin-oloomi-
      perkins-coie-6149@ecf.pacerpro.com
     Robert J Palmersheim rpalmersheim@honigman.com, hwebster@honigman.com
     Kevin G Schneider kschneider@ngelaw.com, ecfdocket@ngelaw.com;mmirkovic@ngelaw.com
     Scott N. Schreiber sschreiber@clarkhill.com, tbeatty@clarkhill.com;tbraun@clarkhill.com
     Arthur G Simon asimon@craneheyman.com,
      gbalderas@craneheyman.com;sclar@craneheyman.com
     Joanne B Stutz jstutz@emlawkc.com
     John R Weiss jrweiss@duanemorris.com
     Brian P Welch bwelch@craneheyman.com, gbalderas@craneheyman.com
     David K Welch dwelch@craneheyman.com,
      gbalderas@craneheyman.com;jdan@craneheyman.com
     Keri L Wintle klwintle@duanemorris.com
     Samuel C. Wisotzkey swisotzkey@kmksc.com, kmksc@kmksc.com
     Stephen A Yokich efile@laboradvocates.com, syokich@laboradvocates.com
     Maura Yusof myusof@heylroyster.com, soquinn@heylroyster.com;chiecf@heylroyster.com
     Daniel A Zazove dzazove@perkinscoie.com, docketchi@perkinscoie.com;daniel-zazove-
      4464@ecf.pacerpro.com;jessica-matamoros-0866@ecf.pacerpro.com
     John Joseph Emmett Zummo jzummo@howardandhoward.com

      Served as indicated:

    Name                                 Party Type      Fax No. or Email           Type of Service

    Office of the U.S. Trustee           U.S. Trustee    Roman.L.Sukley@usdoj.gov   ECF and Email
    Attn Roman Sukley
    219 S Dearborn St, Room 873
    Chicago, IL 60604

    Joel L. Herz                         Rule 2002 -     joel@joelherz.com          Email, per consent
    Law Offices of Joel L. Herz          Attorneys for
    La Paloma Corporate Center           Keystone
    3573 East Sunrise Drive, Suite 215
    Tucson, AZ 85718


                                                            By: /s/ David J. Gold
                                                            David J. Gold




145373595.2
 Case 15-35358         Doc 617     Filed 08/20/19 Entered 08/20/19 14:28:40              Desc Main
                                    Document     Page 4 of 8


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 In re:                                            )     Chapter 11
                                                   )     Case No. 15-35358
 LB STEEL, LLC,                                    )
                                                   )     Honorable Janet S. Baer
                         Debtor.                   )

           DEBTOR’S MOTION FOR ENTRY OF AN AGREED ORDER
     APPROVING DEBTOR’S SETTLEMENT WITH KEYSTONE CONSOLIDATED
         INDUSTRIES, INC., PURSUANT TO BANKRUPTCY RULE 9019(a)
           AND PERMITTING SHORTENED AND REDUCED NOTICE

          LB Steel, LLC (the “Debtor”) moves this Court for entry of an order pursuant to Rule

9019(a) of the Federal Rules of Bankruptcy Procedure: (i) approving a settlement between and

among the Debtor and Keystone Consolidated Industries, Inc. (“Keystone”); (ii) authorizing the

Debtor to enter into the settlement; (iii) allowing shortened notice; and (iv) granting related relief.

In support of this Motion, the Debtor respectfully represents as follows:

                                   JURISDICTION AND VENUE

          1.     The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

          2.     Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

          3.     The statutory predicates for the relief sought in this Motion is and Bankruptcy Rule

9019(a).

                                          BACKGROUND

          4.     On October 18, 2015, the Debtor filed a voluntary petition for relief under chapter

11 of the Bankruptcy Code.

          5.     The Debtor’s Schedules of Assets and Liabilities list Keystone as holding a general

unsecured claim in the amount of $13,121.40.

          6.     On June 13, 2016, the Debtor filed an adversary proceeding against Keystone, Case



145373595.2
    Case 15-35358      Doc 617      Filed 08/20/19 Entered 08/20/19 14:28:40               Desc Main
                                     Document     Page 5 of 8


No. 16-354, seeking the recovery of potentially preferential transfers that the Debtor made to

Keystone during the 90 days prior to the Petition Date (the “Preference Period”)1 of approximately

$100,000. In response, Keystone asserted ordinary course and new value defenses.

                                       RELIEF REQUESTED

         7.     The Debtor seeks the Court’s approval and authorization, pursuant to section 363(b)

of the Bankruptcy Code and Bankruptcy Rule 9019(a), to settle the Debtor’s preference claims

against Keystone. Keystone has agreed to the Debtor’s proposed form of order.

                                   SETTLEMENT SUMMARY

         8.     Pursuant to the parties’ settlement agreement, attached hereto as Exhibit A (the

“Settlement”), if approved by the Court, Keystone shall pay the Debtor $70,590.67 (the

“Payment”). As part of the Settlement, the Debtor has agreed that Keystone has an allowed

$83,712.07 general unsecured claim against the Debtor’s estate, a component of which is a claim

pursuant to 11 U.S.C. § 502(h). In addition, the parties have provided full releases relating to

preference transfers and avoidance actions that shall be binding on the Debtor’s bankruptcy estate,

the Official Committee of Unsecured Creditors, the United States Trustee, any chapter 7 trustee

should the Bankruptcy Case be converted, and any parties in interest asserting rights to pursue

such avoidance claims.

                                            ARGUMENT

         9.     “On motion by the trustee [or debtor in possession] and after notice and a hearing,

the court may approve a compromise or settlement.” Fed. R. Bank. P. 9019(a). Compromises are

a normal part of the bankruptcy process. See Protective Comm. for Indep. Stockholders of TMT

Trailer Ferry, Inc. v. Anderson, 390 U.S. 414, 424 (1968). As a matter of policy, compromises


1
 All such potentially preferential transfers made by the Debtor to Keystone during the Preference Period
are hereinafter referred to as the “Transfers.”


145373595.2
 Case 15-35358        Doc 617     Filed 08/20/19 Entered 08/20/19 14:28:40             Desc Main
                                   Document     Page 6 of 8


and settlements are favored in order to minimize litigation and expedite administration of the

estate. See Meyers v. Martin (In re Martin), 91 F.3d 389, 393 (3d Cir. 1996); In re A & C Props.,

784 F.2d 1377, 1381 (9th Cir. 1986); accord In re Heissinger Resources Ltd., 67 B.R. 378, 383

(C.D. Ill. 1986) (“the bankruptcy court is to consider that the law favors compromise.”).

         10.   The decision to approve a settlement is within a bankruptcy court’s discretion. See

Depoister v. Mary M. Holloway Foundation, 36 F.3d 582, 586-87 (7th Cir. 1994) (applying the

abuse of discretion standard to affirm the bankruptcy court’s approval of a settlement). A

settlement should be approved if it is fair and equitable and in the best interests of the bankruptcy

estate. See id. at 586; In re Energy Co-op., Inc., 886 F.2d 921, 927 (7th Cir. 1989); LaSalle Nat’l

Bank v. Holland (In re Am. Reserve Corp.), 841 F.2d 159, 161-62 (7th Cir. 1987) (explaining same

and instructing that any distinction between the “best interests of the estate” and the “fair and

equitable” standards is of little consequence).

         11.   In determining whether a proposed settlement is fair and equitable, neither an

evidentiary hearing nor a rigid mathematical analysis is required. See Depoister, 36 F.3d at 586,

588 (evidentiary hearing not required); In re Energy Co-op., 886 F.2d at 928-29 (rigid

mathematical analysis of settlement values not required); In re Am. Reserve Corp., 841 F.2d 159,

163 (7th Cir. 1987) (mini-trial not required). Rather, the court must determine whether the

proposed compromise fall within the reasonable range of litigation possibilities. See In re Energy

Co-op., 886 F.2d at 929; In re Rimsat, Ltd., 224 B.R. 685, 688 (Bankr. N.D. Ind. 1997) (the court

is required only “to canvas the issues in order to determine whether the settlement falls below the

lowest point in the range of reasonableness.”).

         12.   Relevant factors a bankruptcy court should consider include: (a) the litigation’s

probability of success; (b) the litigation’s complexity; and (c) the litigation’s attendant expense,




145373595.2
 Case 15-35358        Doc 617      Filed 08/20/19 Entered 08/20/19 14:28:40               Desc Main
                                    Document     Page 7 of 8


inconvenience, and delay (including the possibility that disapproving the settlement will cause

wasting of assets). See In re Am. Reserve Corp., 841 F.2d at 161-62 (7th Cir. 1987).

         13.    A bankruptcy court may also apply weight to a debtor’s business judgment that the

proposed settlement should be approved. See Depoister, 36 F.3d at 587; In re Hessinger Resources

Ltd., 67 B.R. at 383 (“the bankruptcy judge and the district court also may give weight to the

opinions of the trustee, the parties and their attorneys.”).

         14.    In this case, the Settlement satisfies the factors listed above and the Court should

therefore approve it. It is the Debtor’s business judgment that if the Settlement is not approved

and the Debtor is required to prosecute its adversary proceeding to trial, the additional funds

recovered for the benefit of creditors may not exceed the cost of litigation, including the Debtor’s

attorneys’ fees. The Settlement allows for the timely resolution of the matter and creates certainty

without the expense and delay of litigation.

         15.    Under these circumstances, the Debtor has determined, in the exercise of its

business judgment, that the Settlement is fair, equitable and in the best interests of its estate because

the Debtor will save significant litigation costs and the Settlement is well within the range of

reasonableness for approval under Bankruptcy Rule 9019(a).



                                                   NOTICE

         16.    The Debtor has given seven days’ notice of the hearing on this motion via ECF to:

(a) counsel to Keystone; (b) counsel to the Committee; (c) the office of the United States Trustee;

and (d) all parties requesting notice pursuant to Bankruptcy Rule 2002. The Debtor submits that

this shortened and reduced notice is sufficient given the scope and effect of the Settlement.




145373595.2
 Case 15-35358       Doc 617      Filed 08/20/19 Entered 08/20/19 14:28:40            Desc Main
                                   Document     Page 8 of 8


         WHEREFORE, the Debtor respectfully requests that the Court enter the parties’ agreed

order: (i) approving the Settlement; (ii) authorizing the Debtor to enter into the Settlement; (iii)

allowing shortened and reduced notice; and (iv) granting any other relief the Court deems just and

appropriate.



Dated: August 20, 2019                               LB STEEL, LLC


                                                     By: ___/s/ David J. Gold_______________
                                                        PERKINS COIE LLP
                                                        Daniel A. Zazove
                                                        David J. Gold
                                                        131 S. Dearborn Street, Suite 1700
                                                        Chicago, Illinois 60603-5559
                                                        Telephone: (312) 324-8400
                                                        Facsimile: (312) 324-9400

                                                     Attorneys for the Debtor




145373595.2
